                                                 United States District Court
                                                 Northern District of Illinois

In the Matter of

 USA                                                              Magistrate Judge Jeffrey Cummings
                           v.                                                 Case No. 19-CR-864-1
                                                                                             Assigned Judge
 Ashik Desai                                                                District Judge Thomas M. Durkin



                     TRANSFER OF CASE TO THE EXECUTIVE COMMITTEE
                      FOR REFERRAL TO ANOTHER MAGISTRATE JUDGE

     I recommend to the Executive Committee that the reference above captioned case be
reassigned to another magistrate judge of this Court. The reasons for my recommendation are
indicated on the reverse of this form.




                                                            ________________________________
                                                                 Magistrate Judge Sunil R. Harjani

Date: Monday, November 18, 2019



                                ORDER OF THE EXECUTIVE COMMITTEE

   IT IS HEREBY ORDERED that the above captioned case be reassigned by lot to the calendar
of an individual judge of this Court in accordance with the Rules.


                                                         ENTER

                                      FOR THE EXECUTIVE COMMITTEE




                                                            _____________________________________
                                                             Chief Judge Rebecca R. Pallmeyer
Dated:Monday, November 18, 2019

Magistrate Recusal - Referral Magistrate to Magistrate
Reason(s) For Recommendation:


- In accordance with Internal Operating Procedure 14 I recuse myself from this case assigned to my
calendar pursuant to Local Rule 72.1 or Local Criminal Rule 50.3(D) for the reasons specifically set
forth below:

  Due to my prior employment with the USAO and additional personal reasons.




Magistrate Recusal - Referral Magistrate to Magistrate
